Citation Nr: 0917625	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for GERD, to include as 
due to an undiagnosed illness. 

3.  Entitlement to service connection for short term memory 
loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 
1988, from November 1990 to July 1991, and from April 2003 to 
August 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Des Moines RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

In May 2008, the Board remanded the Veteran's claims in order 
to obtain his complete service treatment records and to 
afford him a new VA examination.  The Veteran was afforded a 
VA examination in September 2008, and he also submitted 
copies of his service treatment records.  Therefore, the 
Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left ear hearing loss is causally or 
etiologically related to his active service. 

3.  The Veteran's GERD is not causally or etiologically 
related to his active service. 

4.  The Veteran's short term memory loss is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left 
ear hearing loss was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  GERD was not incurred during active service and is not 
the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, short 
term memory loss was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the decision below, the Board has granted the Veteran's 
claims for entitlement to service connection for left ear 
hearing loss and short term memory loss.  Therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Accordingly, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the appellant was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With regard to the Veteran's claim for entitlement to service 
connection for GERD, the Board finds that the VCAA duty was 
satisfied by a letter sent to the Veteran in November 2001.  
The letter addressed all required notice elements and was 
sent prior to the initial unfavorable decision by the AOJ.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in May 2002, September 2005 and 
September 2008.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist Veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A.  
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R.  
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular Veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).



I.  Left Ear Hearing Loss

Service connection for certain diseases, such sensorineural 
hearing loss, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear 
hearing loss.  The record demonstrates that the Veteran 
currently has left ear hearing loss by VA standards.  In 
fact, the September 2008 VA audiological examiner rendered a 
diagnosis of mild to moderate notched sensorineural hearing 
loss in both ears.  On the authorized audiological evaluation 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
45
40


Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  Thus, the September 2008 
audiometric test results meet the requirements of a current 
hearing loss disability for the purposes of service 
connection.  See 38 C.F.R. § 3.385.  Accordingly, the 
remaining questions pertaining to service connection are 
whether the Veteran incurred an injury or disease during his 
period of service and whether his current disability is 
related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service treatment records are negative for any 
complaints, treatment, or diagnosis of hearing loss until his 
April 2003 report of medical history, at which time he 
reported experiencing hearing loss.  Indeed, when the Veteran 
completed his second period of active duty, his May 1991 
audiological examination reflected normal hearing.  On that 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
15
10

However, on the Veteran's February 1995 reserve retention 
examination audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
50

Furthermore, on his August 1998 reserve retention examination 
audiological evaluation, pure tone thresholds, in decibels 
were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
40
30

With regard to these findings, the Board notes that 
audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the Veteran's February 
1995 and August 1998 audiological examinations do appear to 
be slightly elevated, and, pursuant to the standard set forth 
in Hensley, indicate some degree of hearing loss.  
Furthermore, evidence of a current hearing loss disability 
and a medically sound basis for attributing that disability 
to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley at 159.

As was noted above, the Veteran was afforded a VA examination 
in September 2008.  The VA examiner concluded that it was 
less likely than not that the Veteran's left ear hearing loss 
was related to noise exposure during his military service.  
The examiner stated that this was because the first 
documentation of hearing loss in the left ear was between 
periods of active duty (although the Veteran reported being 
in the National Guard over those years), as well as the fact 
that there was no significant threshold shift from 1998 to 
the present (over the period of active duty in which the 
Veteran felt he first noticed decreased hearing in the left 
ear). 

The Veteran also underwent a VA examination in May 2002.  At 
that examination, the examiner noted that at that time, the 
Veteran had normal hearing in his left ear.  However, she 
stated that based on the Veteran's active duty audiograms, 
his right ear hearing loss and tinnitus were as likely as not 
secondary to active duty noise exposure.  As rationale for 
this opinion, the examiner stated that the Veteran's report 
of noise exposure due to truck engine noise was plausible.

In addition, in a June 2001 private medical opinion, the 
Veteran's private physician stated that the Veteran was 
exposed to noise during service, to include gun fire on the 
range and working with very large trucks during the Gulf War.  
According to the private physician, the Veteran's audiogram 
revealed mild to moderate high tone sensorineural hearing 
loss in the right and left ears, but that he had more of a 
noise notch in the right ear than the left.  He also stated 
that the Veteran had tinnitus.  The private physician 
concluded that the Veteran had a hearing loss and tinnitus 
due to acoustic trauma that was at least as likely as not due 
to his exposure to the noise of trucks and the rifle range 
that that he was exposed to during service. 

Moreover, as was noted above, in a November 2002 rating 
decision, the RO granted service connection for right ear 
hearing loss, on the basis that right ear hearing loss was 
incurred during active service.  Furthermore, although no 
audiometric evaluations for the Veteran's last period of 
active duty are available, the Veteran's hearing loss did 
increase from the time of his May 2002 VA examination to the 
time of the September 2008 VA examination.  Thus, although 
the May 2008 VA examiner did not find this shift 
"significant," the Board notes that the absence of in- 
service evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that the opinions of 
the September 2008 and May 2002 VA examiners, as well as the 
June 2001 private opinion, to be of approximately equal 
probative value and persuasiveness.  Thus, because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the evidence raises at least a reasonable doubt as to whether 
the Veteran's current left ear hearing loss is etiologically 
related to acoustic trauma during service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Thus, to the extent that there is any reasonable doubt that 
the Veteran is entitled to service connection for left ear 
hearing loss, that doubt will be resolved in the Veteran's 
favor.  Based on the evidence of record, the Board finds that 
the Veteran's current left ear hearing loss manifested during 
his military service.  Accordingly, the Board concludes that 
service connection for left ear hearing loss is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

II.  GERD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for GERD.  The 
Veteran's service treatment records do show that he 
complained of stomach pain in May 1991.  However, the 
remainder of the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
stomach disorder.  Thus, to the extent the Veteran may have 
had any symptomatology during service, such symptomatology 
would appear to have been acute and transitory and to have 
resolved prior to discharge.  Therefore, the Board finds that 
GERD did not manifest during service.

In addition to the lack of evidence showing that GERD 
manifested during service, the medical evidence of record 
does not link any current diagnosis of this condition to the 
Veteran's active service.  In this regard, a June 2001 
private treatment record stated that the Veteran was doing 
fairly well with his reflux due to medication.  The Veteran 
stated that he was exposed to Saran during service and that 
he was concerned that his GERD was related to this.  However, 
the private physician stated that he did not feel that his 
reflux disorder was related to his time in service or to 
exposure to Saran, especially because the Veteran had a 
history of chewing tobacco.  

In addition, the Veteran was afforded VA examinations in May 
2002, September 2005 and September 2008.  At the May 2002 VA 
examination, the examiner diagnosed the Veteran with GERD.  
At the September 2005 VA examination, the examiner noted that 
the Veteran was taking NSAIDs for his musculoskeletal 
disease.  The examiner continued that unfortunately, the 
Veteran's reflux disease was worsened by NSAIDs, which was 
quite common.  He continued however, that reflux disease was 
not caused by the use of NSAIDs, but rather, it was 
congenital and dependent on body habitus and eating habits.  
At the September 2008 VA examination, the examiner concluded 
that after a review of the medical records, taking a history, 
performing a physical examination and reviewing the previous 
rating decision that the Veteran had no change in his 
condition for 10 years.  The examination and previous medical 
records showed that the Veteran's condition remained normal.  
The Veteran's weight was unchanged since March 2001.  The 
examiner stated that there was no information to indicate a 
diagnosis other than GERD.  The examiner concluded that GERD 
was less likely than not permanently aggravated or a result 
of military service, including undiagnosed illness resulting 
from service in Southwest Asia during the Gulf War as 
appropriately described in pervious records.  

The Board does acknowledge that the Veteran was awarded the 
Southwest Asia Service Medal.  As such, the Veteran has been 
shown to have served in the Southwest Asia theater of 
operations during the Persian Gulf War, as conceded by the 
RO.  Nevertheless, the Board reiterates that the June 2001 
private examiner and the September 2008 VA examiner 
specifically opined that the Veteran's symptoms were not due 
to an undiagnosed illness or his service in the Persian Gulf 
War.  As such, there is affirmative evidence showing that the 
Veteran's GERD is not related to an undiagnosed illness or 
any other factor related to his active service, to include 
the Southwest Asia theater of operations during the Persian 
Gulf War.

Although the Veteran may sincerely believe that his symptoms 
were caused by an undiagnosed illness or as a result of his 
active service, to include the Southwest Asia theater of 
operations during the Persian Gulf War, as a lay person, he 
is not competent to testify that his current symptoms were 
caused by his active service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination. 

The Board finds that GERD did not manifest during service and 
has not been shown to be causally or etiologically related to 
an event, disease, or injury in service, nor due to an 
undiagnosed illness.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for GERD.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for GERD is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

III.  Short Term Memory Loss

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for short term 
memory loss.  Although the Veteran's service treatment 
records are negative for any complaints, treatment or 
diagnosis of memory loss, the Veteran has consistently 
reported a history of memory problems since his Gulf War 
service.  In this regard, lay evidence, such as the Veteran's 
contentions, can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's contentions that he experienced short term memory 
loss immediately after returning from the Persian Gulf War, 
the Board acknowledges that he is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

In addition, the Veteran's lay testimony describing symptoms 
of memory loss is supported by a later diagnosis by a medical 
professional.  See Jandreau, supra, see also Buchanan, supra.  
In this regard, the Veteran was afforded a VA examination in 
September 2005.  At that examination, the Veteran reported 
numerous examples of trouble with short term memory loss, 
stating that it began shortly after he returned from the 
first Gulf War.  The examiner diagnosed a cognitive disorder, 
not otherwise specified, with attention and short term memory 
impairment secondary to organophosphate exposure versus 
attention deficit disorder.  The examiner stated that the 
etiology of the Veteran's symptoms were not completely clear, 
although it was at least as likely as not that toxic chemical 
exposure adversely affected his attention, and as a result, 
his short term memory.  The examiner continued that the 
Veteran had some symptoms consistent with attention deficit 
disorder, but that the Veteran did not report a childhood 
history consistent with that diagnosis. 

Importantly, the Board notes a December 2002 letter from the 
Department of Defense, stating that the Veteran may have been 
exposed to low levels of chemical agent for a brief period of 
time, due to his unit's proximity to Khamsiyah, Iraq, in 
March 1991 when chemical agent munitions were destroyed.  
Therefore, the September 2005 VA examiner's opinion is based 
on a substantiated event. 

Thus, to the extent that there is any reasonable doubt that 
the Veteran is entitled to service connection for short term 
memory loss, that doubt will be resolved in the Veteran's 
favor.  Based on the evidence of record, the Board finds that 
the Veteran's current short term memory loss is a result of 
his toxic chemical exposure during the first Gulf War.  
Accordingly, the Board concludes that service connection for 
short term hearing loss is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).




ORDER

Entitlement to service connection for left ear hearing loss 
is granted. 

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for short term memory loss 
is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


